DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/863,288 filed on May 10, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.
 
Status of Claims
Claims 1-20 are still pending, with claims 1, 8, 10-11 and 18 being currently amended. 

Response to Arguments
On pages 8-9 of the remarks filed May 10, 2022, Applicant argues:
Claim 1 recites, in relevant part, "the charge plan specifying a timing of charging or discharging the first entity to be executed by the first entity." In contrast, the cited portions of Ricci describe that the "controller 144," and not the "REV 100," "enables or activates the charging segment 128 when the REV 100" arrives at the "charging segment 128." Ricci $ [00771. For at least this reason, claim 1 cannot be rendered obvious by the cited references. 
Claim 1 further recites, "transmit, via the network, the charge plan to the first entity," where the "charge plan specif[ies] a timing of charging or discharging the first entity." In contrast, the cited portions of Ricci show that the "REV users can reserve an amount of charge," and that "The reservation can simply specify . . . a tirne-of-day for the charge to occur." Even if the "reservation" is construed to be the recited "charge plan," which Applicant does not concede, this reservation is not "transmitt[ed], via the network . .. to the first entity." Rather, the reservations are transmitted to and received at the "subsystem 1300," which is not part of the "REV 100," as explained in paragraph [0106]. For at least this reason, claim 1 cannot be rendered obvious by the cited references. 
Further, page 4 of the Office Action states, "the vehicle communicates with the network via tx/rx 132 and receives charging scheduling information," and cites paragraphs [0077], [0089], and [0093] in support. Respectfully, none of these cited passages support this contention. For instance, paragraph [0077] describes the types of information that the "REV 100," using its "controller 136," transmits to the "controller 144," including for example,"identity . .. residence, account . .. type of REV 1100 . .. and/or priority level of REV 100."No "charging scheduling information" is disclosed. Paragraph [0089] discloses communications between the "grid load availability evaluator 300" and the "grid 120," but not communications with the "REV 100" and cannot disclose transmitting "charging scheduling information" to the REV 100 for at least this reason. Lastly, paragraph [0093] discloses details of the "switching fabric 312," and lacks any description of "charging scheduling information" to be received by the "REV 100," as alleged. For at least this reason, none of the cited portions of Ricci disclose "transmit[ting], via the network, the charge plan" to the REV 100. Ricci does not need to utilize a "charge plan" because Ricci simply responds to a request of the "REV 100" for charging from a "charging segment 128 " and activates the "charging segment 128" in response when identity and billing preconditions are met, as explained in paragraph [0093].

Examiner respectfully disagrees. Examiner notes that the rejections have been updated to include additional portions of Ricci, including paragraphs 126-127. 
Paragraph 126 discloses: 
In step 512 when there is a shortfall, the grid load availability evaluator 300, in step 512, notifies the vehicle bidirectional load balance mechanism 308 to request REV users, via the notification module and communication interface, to request REV users to WPT electrical energy to charging segments, refrain from charging REVs, and/or of increased prices for WPT charging by REVs during the selected time interval. Higher priority or level REV users can be treated differently than, or receive different notifications than, lower priority or level REV users. The grid load availability evaluator 300 can also or alternatively request further power from the grid 120.

Paragraph 127 discloses:

In step 516 when there is no shortfall but an excess (meaning that the budgeted power load for REV charging is more than the estimated amount of total power to be consumed by REV charging over the selected time interval), the grid load availability evaluator 300 notifies the vehicle bidirectional load balance mechanism 308 to request REV users, via the notification module and communication interface, to request REV users to WPT electrical energy to charging segments, charge REVs, and/or of decreased prices for WPT charging by REVs during the selected time interval.

Thus, the control system 208, which is connected to network 216 to vehicles 100 and comprises the grid load availability evaluator 300, notifies (thus transmits information) to the vehicle regarding requests/directions for particular time intervals. The requests include to discharge energy (“request REV users to WPT electrical energy to charging segments”) during the particular time interval (“selected time interval”), to charge during the selected time interval (par. 127) or at times other than the selected time interval (“refrain from charging”, thus specifying charging at times other than the particular time interval) or to charge at increased prices during the selected time interval. Furthermore, since the vehicle is routed to these particular charging segments and is requested to charge/discharge, the vehicle executes the plan.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci US PGPUB 2017/0136888 in view of Watanabe US PGPUB 2009/0234599.
Regarding claims 1 and 11, Ricci discloses a system [fig. 2] comprising: 
a processor; a memory in communication with the processor  [fig. 17; par. 168, the controller 208 of fig. 2 is implemented by the computer of fig. 17], the memory storing a plurality of instructions executable by the processor to cause the system to: 
receive, via a network, a charging requirement from a first entity, the charging requirement based on an available power output capacity of the first entity [pars. 90-91 & 121; REVs (rechargeable electric vehicles) can make a demand for charging via reservation including an amount for charging and a time-of-day, and a total demand can also be determined (fig. 4, step 415)]; 
receive, via the network, ramp data from a second entity, the ramp data based on an anticipated power output of an energy source [fig. 3, the vehicle bidirectional load balance mechanism 308 receives predicted weather patterns and uses the information to determine an amount of power available from the grid for charging REVs during a particular time period; pars. 49 & 89-92]; 
determine, via the processor, a charge plan based on the charging requirement and the ramp data, the charge plan specifying a timing of charging or discharging the first entity to be executed by the first entity [figs. 4, 6-8, 11; pars. 77, 89, 93, 96-97 & 126; a charge plan per vehicle is created including a selected time for charging the vehicle (or receiving charge from the vehicle, fig. 11, step 1104), thus the first entity; par. 89; pars. 140-141, the plan can include routing a particular REV to another roadway segment having less used charging segments, thus the charge plan for said particular REV is executed by the first entity (the vehicle travels to the designated charging segments and thus executes the plan), furthermore the plan specifies the time of charging/discharging (requesting discharging during a “selected time interval” or notifying that prices for charging will be higher during a “selected time interval”)]
transmit, via the network, the charge plan to the first entity [pars. 77, 89, 93, 97 & 126-127; figs. 2-3, the vehicle communicates with the network via tx/rx 132 and receives charging scheduling information as well as routing instructions to particular segments (par. 97, “The vehicle router 324 then directs lower priority REVs to other less used roadway segments for charging to load balance over the entire roadway network”; furthermore the vehicle can be instructed/requested  during a “selected time interval” to provide power (thus specifying a timing of discharging) during a “selected time interval” or to charge during a particular selected time interval; par. 126, “the grid load availability evaluator 300, in step 512, notifies the vehicle bidirectional load balance mechanism 308 to request REV users, via the notification module and communication interface, to request REV users to WPT electrical energy to charging segments, refrain from charging REVs, and/or of increased prices for WPT charging by REVs during the selected time interval); par. 127 “In step 516 when there is no shortfall but an excess (meaning that the budgeted power load for REV charging is more than the estimated amount of total power to be consumed by REV charging over the selected time interval), the grid load availability evaluator 300 notifies the vehicle bidirectional load balance mechanism 308 to request REV users, via the notification module and communication interface, to request REV users to WPT electrical energy to charging segments, charge REVs, and/or of decreased prices for WPT charging by REVs during the selected time interval.
]; and 
receive, via the network, load data, the load data based on history supply or historic consumption by the first entity while the first entity executed the charge plan [fig. 3, components of control system 208 including vehicle load balance mechanism 308 and vehicle analyzer 320 communicate over a network 332 as well as over network 216 with database 212 (pars. 86-88); par. 87-90, 92-93 & 95; the control system receives load data including power consumed (“historic consumption”) by a particular vehicle over a particular interval at a particular segment (pars. 87 & 89) as well as  power supplied (“historic supply”) by a particular vehicle at a particular time, day of week, type of data (par. 92); this information is based on “tracked REVs” (pars. 89 & 91-92) that are also controlled according to a charge plan (figs. 4, 6-8 & 11)].
Examiner is interpreting “specifying a timing of charging or discharging” according to the broadest reasonable interpretation as including information regarding a particular charging/discharging time or information specific to a charging/discharging time in addition to instructing a particular timing of charging or discharging.
Ricci does not explicitly disclose the historic load data is from the first entity.
However, Watanabe discloses a vehicle charging system wherein the historic load data is from the first entity [abs.; pars. 10, 26-28 & 34; figs. 2-3; recording system 1 records the charging history including time date, position, amount of charging, the information can later be transmitted to a server 50].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Ricci to further include the historic load data is from the first entity for the purpose of allowing the past history of charging to be displayed at the vehicle and to prevent electric power stealing, as taught by Watanabe (pars. 10, 26-28 & 34).
Regarding claims 3 and 13, Ricci discloses wherein the first entity is a vehicle comprising a charge storage device [fig. 1, REV 100 with 104].
Regarding claims 4 and 14, Ricci discloses wherein the charging requirement indicates a quantity of charge needed to restore the power output capacity to a predetermined level, the predetermined level based on an anticipated next use of the vehicle [pars. 77, 90-91, 95 & 121; REVs (rechargeable electric vehicles) can make a demand for charging via reservation including an amount for charging and a time-of-day, based on the schedule of the vehicle operator (fig. 4, step 415)]..
Regarding claims 5 and 15, Ricci discloses wherein the charge plan instructs the first entity to discharge a charge storage device during a time when the ramp data indicates the anticipated power output will be less than a threshold amount [pars. 85, 88, 92 & 125; the vehicle can also provide energy to the grid (“The REV and charging segment can provide bidirectional energy flow”) based on predicted power output shortfalls].
Regarding claims 6 and 16, Ricci discloses wherein the charge plan instructs the first entity to defer charging a charge storage device until the ramp data indicates the anticipated power output will meet a threshold amount [pars. 96-97, 113 & 126; if there is a shortfall in power generation, lower priority REVs can have their charging delayed until demand decreases or availability increases].
Regarding claims 7 and 17, Ricci discloses further comprising instructions executable by the processor to cause the system to: 
determine, via the processor, a minimum threshold of charge of the first entity based on the charging requirement [pars. 95 & 103; minimum stored charge requirement for a vehicle], 
wherein the charge plan instructs the first entity to charge a charge storage device to the minimum threshold of charge, and after the charge storage device reaches the minimum threshold, to subsequently charge the charge storage device only when the ramp data indicates an anticipated power output will meet a threshold amount [pars. 95-96 & 103; a vehicle’s priority is increased if the vehicle’s level of charge is below a level, and can be decreased when it is above the threshold level, thus lowering the priority such that it will not be charged if there is a power shortfall (pars. 113 & 126)].
Regarding claims 8 and 18, Ricci discloses wherein the load data reflects errors, mismatches, and/or inconsistences between the charge plan and results of a first entity executing the charge plan [fig. 5; pars. 121-127; based on the load information, i.e. consumption information which can be estimated based on current and consumption of particular REV vehicles (fig. 4, step 416, par. 121) and based on the results of executing the charging plan of a plurality of vehicles, it is determined whether the consumption of power matches the availability of power, if there is a mismatch (i.e. “over budget”, fig. 5, step 508) a greater or smaller amount of power can be executed in the next plan (returning to step 500)].
Regarding claims 9 and 19, Ricci discloses further comprising instructions executable by the processor to cause the system to: 
receive, via the network, second load data from a third entity, the second load data based on supply or consumption by the third entity and a second charge plan determined by the processor [par. 87, 89-90, 92-93 & 95, electricity consumed by the vehicles is monitored and provided to the network via vehicle analyzer 320; figs. 4, 6-8, 11; a charge plan per vehicle is created including a selected time for charging (or receiving charge from the vehicle, fig. 11, step 1104); par. 89; the consumption and charging plans are made per vehicle];
generate, via the processor, a load profile based on the load data by aggregating the load data with the second load data, the load profile comprising an aggregate electrical demand or electrical supply of the first entity and the third entity [pars. 89-92, 121; a total amount of consumption and demand is also determined]; and 
transmit, via the network, a load profile to the second entity [pars. 89-92, 113-114 & 127; the load information is communicated to the grid].


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci US PGPUB 2017/0136888 in view of Watanabe US PGPUB 2009/0234599, and further in view of Rossi US PGPUB 2011/0109266.
Regarding claims 2 and 12, Ricci discloses wherein the ramp data indicates the anticipated power output of an energy source over a plurality of time periods [fig. 3, the vehicle bidirectional load balance mechanism 308 receives predicted weather patterns and uses the information to determine an amount of power available for charging REVs during particular time periods; pars. 89-92].
Ricci does not explicitly disclose the energy source is renewable.
However, Rossi discloses an electric vehicle charging system wherein the energy source is renewable [pars. 19, 23 & 93; solar or wind energy is used for charging vehicles; charging can be delayed if weather is expected to cause a lack of power generation via the renewable source, this information is determined via ramp data].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Ricci and Watanabe to further include the energy source is renewable for the purpose of using alternate fuel sources, as taught by Rossi (par. 23).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci US PGPUB 2017/0136888 in view of Watanabe US PGPUB 2009/0234599, and further in view of Pollack US PGPUB 2011/0001356.
Regarding claims 10 and 20, Ricci discloses wherein the charge plan instructs the first entity to begin charging at a predetermined time [figs. 4, 6-8, 11; a charge plan per vehicle is created including a selected time for charging (or receiving charge from the vehicle, fig. 11, step 1104); par. 89].
Ricci does not explicitly disclose the charging plan instructs charging at a variable charging rate, the charging rate increasing when the ramp data indicates an anticipated power output of the energy source will increase or decreasing when the ramp data indicates the anticipated power output of the energy source will decrease.
However, Pollack discloses a vehicle charging system [fig. 1] wherein the charging plan instructs charging at a variable charging rate, the charging rate increasing when the ramp data indicates an anticipated power output of the energy source will increase or decreasing when the ramp data indicates an anticipated power output of the energy source will decrease [par. 147, 151, 159; claim 23; the charging rate of resources like 134 (vehicles) can be adjusted up or down based on power shortage or surplus].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Ricci and Watanabe to further include the charging plan instructs charging at a variable charging rate, the charging rate increasing when the ramp data indicates an anticipated power output of the energy source will increase or decreasing when the ramp data indicates an anticipated power output of the energy source will decrease for the purpose of assisting in leveling of power supply, as taught by Pollack (pars. 153-159).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859